Citation Nr: 1221877	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  10-47 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2010, the Veteran requested a hearing at a local VA office before a member of the Board.  A video hearing was scheduled for February 2012 at the RO in St. Petersburg.  On that date, the Veteran's representative indicated that the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2011).

In December 2010, the Veteran submitted the results of an additional audiological examination taken that month.  The RO did not issue a supplemental statement of the case, indicating that the evidence was not materially different from evidence submitted previously.  However, when the hearing request was withdrawn in February 2012, the Veteran's representative included a waiver of initial RO review of the newly-submitted report.  Insofar as the Veteran has properly waived initial RO review, the new evidence will be considered in the Board's adjudication of the current claim.  See 38 C.F.R. § 20.1304(c) (2011).


FINDING OF FACT

Audiological evaluation reflects that the Veteran's service-connected left ear hearing loss has been manifested during the claims process by no worse than Level V hearing impairment in the left ear and non service-connected hearing loss (Level I) in the right ear.



CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss in the left ear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Through a July 2009 VCAA letter, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's claim for an increase.  The letter explained the criteria for increased disability ratings for establishing effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the above-identified notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, a private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  Consequently, a remand of the rating issue for further notification of how to substantiate the claim is not necessary.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records and records from the VA Medical Center (VAMC) in Bay Pines, Florida.  In addition, private records from ENT Associates in Dunedin, Florida, were obtained from June 2009, April 2010, and December 2010.  The Veteran had a VA compensation examination in October 2009, the report of which is of record.  The examination report provides sufficient evidence for evaluating the Veteran's disability in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in regard to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must also fully describe the functional effects caused by a hearing disability in his or her final report.  In the current case, the VA examination did not address the "real world" implications of the Veteran's hearing loss.  However, earlier VA records from his hearing aid fitting consultations reported that he had difficulty understanding more than two people talking in the presence of background noise, and that his hearing aids did not correct the problem as they amplified sounds far away, such as birds chirping, rather than sounds nearby.  Insofar as the Veteran's subjective impressions as to his hearing loss are documented in the VA records, any omission on his October 2009 examination report is harmless.

In addition, the audiometric testing performed at ENT Associates in December 2010 shows that the Veteran reported "decreased hearing ability" since his April 2010 test.  The December 2010 test was submitted after RO adjudication of the current appeal, and the Veteran properly waived initial RO review.  In the current case, despite the statement on the December 2010 report, another VA examination is not required.  As explained below, the audiological examination results on the April 2010 and December 2010 reports reflect little change in puretone threshold values since the VA examination of October 2009.  As a consequence, VA has properly assisted the Veteran in obtaining any relevant evidence.

II.  Analysis

The Veteran asserts that his service-connected left side hearing loss is more disabling than currently rated.  He contends that a compensable rating is warranted.  He is not service connected for right ear hearing loss.

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The Court has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz).  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100) (2011).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2011).  When the puretone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

According to the regulations, if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation, from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation of Level I.  38 C.F.R. § 4.85(f).  In this regard, compensation may be payable for the combination of service-connected and nonservice-connected disabilities as if both disabilities were service-connected, barring willful misconduct.  38 C.F.R. § 3.383(a).  If hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more, and there is hearing impairment in the non-service connected ear, compensation is payable as if both disabilities were service-connected.  38 C.F.R. § 3.383(a)(3).  In this case, the service-connected left ear is not 10 percent or more disabling, and thus, the nonservice-connected right ear is assigned a Roman numeral designation of Level I.

Treatment records from ENT Associates from June 2009 include an allergy and sinus test and an audiometric test.  The Veteran reported that he "feels something" in his ears when he swallowed.  He also had a long-term sinus problem.  Among his ear, nose, and throat symptoms, he reported hearing loss, tinnitus, balance problems and dizziness, ear pain, and difficulty swallowing.  He also underwent a middle ear analysis and a computerized tomography (CT) scan of the sinuses.  An audiometric test revealed "severe sloping sensorineural hearing loss in both ears" and "a symmetrical neural loss in the left ear."  The left ear hearing loss was "probably due to firing guns" during the Veteran's service in Vietnam.

A VA audiological examination from October 2009 showed "mild to severe" sensorineural hearing loss in the left ear and "mild to moderate" sensorineural hearing loss in the right ear.  An audiometric examination performed at that time showed the following results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
30
55
LEFT
20
30
35
70
80

The Veteran's puretone threshold averages were 30 dB in the right ear and 53.75 dB in the left ear.  He had 96 percent speech recognition under the Maryland CNC test in his right ear and 72 percent in his left ear.

The results of the VA audiological examination from October 2009 were slightly worse than a VA audiological test performed in July 2009.  The July 2009 values are not adequate for rating purposes and do not include conforming speech discrimination test results, as the NU-6 test was used rather than a controlled speech discrimination test (Maryland CNC).  See 38 C.F.R. § 4.85(a).  Regardless, they record the following values for comparison: 






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
50
LEFT
10
25
25
65
70

The Veteran also submitted three reports from ENT Associates in Dunedin, Florida, which include results only in graphical form.  While the Court has ruled that it could not interpret the results of an audiograph because doing so would be a factual finding, the Board is empowered to make factual findings in the first instance.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  In this role, the Board has reviewed the graphical findings of the audiological reports and has determined that they do not show worse results than the Level V finding for the left ear shown on the VA compensation examination in October 2009.  

The first audiometric testing report, dated in June 2009, recorded the following values: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
15
45
LEFT
5
20
25
65
75

Word recognition was 100 percent on the right and 88 percent on the left.

A subsequent test performed in April 2010, showed worsened results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
50
LEFT
20
25
35
75
80

Word recognition was 100 percent on the right and 92 percent on the left.  
The audiologist noted that the Veteran felt as though he had fluid behind the ears, and the test showed asymmetric hearing loss at mid- and high frequencies.  The Veteran also reported that his hearing had worsened since June 2009.  

In a subsequent report dated in December 2010, which showed similar results as the April 2010 examination, the audiologist noted that the Veteran reported "decreased hearing ability" since the earlier tests.  The Veteran also had a 10 dB decrease at the 1000 Hz level in the left ear according to the audiologist.  The full results of the December 2010 test are, 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
55
LEFT
20
35
35
75
75

These results are only marginally changed from April 2010.  Word recognition was 100 percent on the right and 84 percent on the left.  

It is unclear whether the word recognition results reported by ENT Associates included a controlled speech discrimination test (Maryland CNC).  Regardless, even using these word recognition results and using the tables at 38 C.F.R. § 4.85, the Veteran would be assigned a level II for the left ear in June 2009, a level I for the left ear in April 2010, and a level II for the left ear in December 2010 - all better than the October 2009 VA examination.  

Additionally, records from the Bay Pines VAMC in October and November 2011 show that the Veteran has two hearing aids and has returned to the VAMC several times for adjustment.  However, the records do not contain the type of information contained in the October 2009 VA examination for evaluating the Veteran's hearing impairment.

As reflected in the November 2009 VA examination, the Veteran possessed a puretone threshold average of 53.75 dB in his left ear and 30 dB in his right ear.  His discrimination level was 72 percent in the left ear and 96 percent in the right ear.  Using the tables at 38 C.F.R. § 4.85, this results in Level V impairment in his left ear and Level I impairment in his right ear, which is a non-compensable rating.  In addition, even if the right ear had a worse hearing impairment, the nonservice-connected ear would be rated at a Level I.  38 C.F.R. § 4.85(f).  Finally, private audiology records from April 2010 and December 2010 fail to reflect a worsening in the Veteran's overall hearing.  As a consequence, he does not meet the objective criteria for a compensable disability rating for hearing loss.

Although the Veteran contends that a higher, compensable evaluation is warranted for his left ear hearing loss, the disability rating schedule is applied mechanically based on the results of audiometric testing.  As such, because the evidence of record fails to establish a compensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100, at any time during the appellate period, the Veteran's claim for an increased rating for left ear hearing loss is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a)-(b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture also has factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

In the current case, the Veteran has not argued that his left ear hearing loss is exceptional or otherwise merits extraschedular consideration.  The VA guidelines contemplate his current pattern of hearing loss, and the rating criteria reasonably describe his disability.  Referral for consideration of extraschedular ratings is, therefore, not warranted.  See Thun, 22 Vet. App. at 111; Martinak, 21 Vet. App. at 447.


ORDER

A compensable rating for hearing loss in the left ear is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


